On October 27, 2011, the Defendant was sentenced for Criminal Endangerment, a felony, in violation of Section 45-5-207, MCA, that imposition of sentence is deferred for a period of Three (3) years. In addition, the Defendant is sentenced to the Lake County Jail for Thirty (30) days. If enters and successfully completes an inpatient treatment program and follows all recommendations, the Thirty (30) days of jail time shall be suspended. The Defendant must successfully complete the inpatient treatment or jail time within Six (6) months of sentencing; receive Twenty (20) days credit against her sentence; and other terms and conditions given in the Judgment on October 27, 2011.
On November 15, 2011, an Amended Judgment was entered without objection from Defense Counsel; adding a new condition: “31. The Defendant shall enter and successfully complete the Elkhora Treatment Program followed by a Residential Sober Living Home for a period as recommended by her probation officer or treatment provider.”
On October 17, 2013, the deferred sentence entered on October 27, 2011, was revoked.
*37DATED this 29th day of April, 2014.
The Defendant was sentenced for Ciiminal Endangennent, a felony, in violation of Section 45-5-207, MCA to commitment to the Department of Corrections for a term of Ten (10) years with Five (5) years suspended; credit for time served on this revocation of 74 days; shall not receive credit for time at White Sky Treatment Facility or for any other elapsed probationary time due to her violations of probation; Court recommends Defendant be considered for Passages and Pre-release if determined appropriate by the Department of Corrections; and other terms and conditions given in the Judgment and Sentence on October 17, 2013.
On April 11, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 11th day of April, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.